Matter of Stephen Daniel A. (Sandra M.) (2014 NY Slip Op 08008)





Matter of Stephen Daniel A. (Sandra M.)


2014 NY Slip Op 08008


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2012-05049
 (Docket No. N-14666-01)

[*1]In the Matter of Stephen Daniel A. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andSandra M. (Anonymous), appellant, et al., respondent.


Sandra M.-A. (Anonymous), named herein as Sandra M. (Anonymous), Uniondale, N.Y., appellant pro se.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Francis F. Caputo and Kristin M. Helmers of counsel), for petitioner-respondent.
Lewis S. Calderon, Jamaica, N.Y., attorney for the child.

DECISION & ORDER
In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Queens County (Ramseur, Ct. Atty. Ref.), dated February 9, 2012, which continued the placement of the subject child in the custody of the Commissioner of Social Services of the City of New York until the next permanency hearing.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed as academic, as the order has already expired by its own terms (see Matter of Grayson J. [Sharon H.], 119 AD3d 575). Moreover, since the mother's parental rights were subsequently terminated, and we are affirming the order of fact-finding and disposition in the related termination proceeding (see Matter of Stephen Daniel A. [Anonymous], _____ AD3d _____ [Appellate Division Docket No. 2012-08370; decided herewith]), any modification of the order appealed from would have no practical effect (see Matter of Tyler C. v Andrea G., 82 AD3d 1093; Matter of Ernest Y. v Orange County Dept. of Social Servs., 9 AD3d 411; Matter of Keith C., 226 AD2d 369).
MASTRO, J.P., HALL, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court